 24DECISIONSOF NATIONALLABOR RELATIONS BOARDb.The discharge of SmitheyAs to Smithey I find that the Board's presumption thatcompany knowledge of union activity in a small plant maybe inferred in the absence of direct evidence meritsapplication. Smithey, who had first sought to organize thedrivers on behalf of the Teamsters in April 1965, testifiedthat he again tried to organize the drivers in September1965, when Stephenson was trying to organize the plantemployees for the Oil Workers. There followed the fullbefore Christmas and things after Christmas, according toSmithey, "drug out." The first meeting was held with theOilWorkers on Sunday, March 13, and it was at thismeeting that it was decided all the employees should gowith the Oil Workers. On the day of the meeting Smitheycontacted the men he knew and thought he could trust and"got every card signed that I possibly could that day."25He called some employees at their homes, some at the RedRock Lounge, and some at the Top Rail dance hall. In viewof the overt character of this activity and the number ofemployees contacted I believe it reasonable to infer thatthe Respondent learned of it.26As to the reasons given for Smithey's discharge, I do notfind them fictitious. Smithey admitted that in 1965 he hada discussion with Casey in which Casey told him that hehad received complaints from various managers of KeyStations about Smithey's attitude and his failure to assistin unloading. He also admitted running over trash cans atone station, being taken to the station by a Key supervisor,and almost getting into a fistfight with the manager.The immediate events which led to Smithey's dischargeonMarch 19, months after the above discussion withCasey, were two interoffice memos from DispatcherJarzombek to Casey. The first related to Smithey's refusaltomake the St. Louis run and the second to the reportfrom Pioneer Flour regarding his continual "bitching."Itwas Casey's testimony that when he called Smithey inon March 19 there had been no determination to fire himbutthatSmithey'sarrogantattitudeduring theconversation led to his dismissal. I found Casey to be acredible witness and I accept his version of the dischargeconversation.When an employee has been called in todiscuss two unfavorable reports and the employee thentells the supervisor he does not like the company, does notlike the supervisor, and does not like the workingconditions, I believe the supervisor is justified indischarging him. There remains the fact that Smithey wasone of the three who were most active in organizing aunion and one of the others had already been dischargedso that suspicion is created. That suspicion becomesstronger when the record establishes that Smithey's unionactivity increased and became overt, at least as far as themen were concerned, on March 13. When a leadingorganizer is discharged only 6 days after the first unionmeeting, I thinka prima faciecase is created'. But this isall the General Counsel has established while Respondenthas given reasons, plausible on their face, for thedischarge. These reasons have not been disproved. To findfor the General Counsel I must accept the inference ofcompany knowledge of Smithey's union activity, which Ihave done, and accept the further inference, based on thetiming of the discharge alone, that the motive wasdiscriminatory.While I have found, and not without somemisgiving, that Respondent violated Section 8(a)(1) of theAct, the violations found consisted of only two instancesand were borderline in nature. In short, I think the GeneralCounsel required some further evidence to establish hisfair preponderance.Ishall recommend that the complaint, insofar as italleges violation of Section 8(a)(3) be dismissed.IV.THE REMEDYHaving found the Respondent engaged in certain unfairlabor practices I shall recommend that it cease and desisttherefrom and take certain affirmative action necessary toeffectuate the policies of the Act.Upon the basis of the foregoing findings and conclusionsand upon the entire record, I make the following:CONCLUSIONS OF LAW1.By telling its employees that if the plant went unionallbenefits would have to be renegotiated,Respondentviolated Section 8(a)(1) of the Act.2.Respondent did not violate Section 8(a)(3) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.[Recommended Order omitted from publication.]25How many signatures he obtained is not disclosed21CfSaxon Paint Stores, Inc, 160 NLRB 1757 (issued after thetext of the Decision herein had been sent to print), where theBoard rejected the inference of company knowledge in a unit of 70employees where there was no union activity at the store and,although Respondent becameaware of unionactivity at thelaundromat across the street, it was not shown that Respondentbecame aware of the identity of the employees who may haveparticipated in it The finding of company knowledge as set forthabove was based solely on the Trial Examiner's conclusions as tothe law prior to the issuanceof Saxon PaintCrown Imports Co., Inc.andWarehouseUnionLocalNo. 12,InternationalBrotherhood of Teamsters,Chauffuers,Warehousemen&Helpers of America. Case20-CA-3545.February 20, 1967DECISION AND ORDEROn March 24, 1966, Trial Examiner Henry S.Sabin, issued his Decision in the above-entitledproceeding,finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a brief in supportthereof, and the General Counsel filed an answeringbrief.The National Labor Relations Board has reviewedthe rulings of the Trial Examiner made at thehearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,theRespondent's exceptions and brief, and theentire record in this case, and hereby adopts the163 NLRB No. 4 CROWN IMPORTS CO., INC.25findings, conclusions, and recommendations of theTrial Examiner,' except as modified below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodifiedbelow,andhereby orders that theRespondent,Crown Imports Co., Inc., SanFrancisco,California,itsofficers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified.1.Deleteparagraph 1(f),and substitute thefollowing:"(f) Inany othermanner interferingwith,restraining, or coercing employees in the exercise oftheirrighttoself-organization, to form labororganizations, to join or assist the above-named labororganization, or any other labor organization, tobargain collectively through representatives of theirown choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such rightmay be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of theAct,asmodifiedby the Labor-ManagementReporting and Disclosure Act of 1959."2.Add the following to the seventh indentedparagraph of the notice:except to the extent that such rights may beaffectedbyanagreementrequiringmembership in a labor organization as acondition of employment, as authorized bySection 8(a)(3) of the Act, as modified by theLabor-Management Reporting and DisclosureAct of 1959.3.Delete the first sentence of the 10th indentedparagraph of the notice.iTheRespondent has exceptedto the credibilityfindings madeby theTrialExaminer It is the Board's establishedpolicy,however,not to overrulea TrialExaminer's resolutions withrespect tocredibilityunless, as is not the case here, thepreponderanceof allthe relevant evidenceconvincesus that theresolutions were incorrectStandard Dry Wall Products,Inc., 91NLRB544, enfd 188F.2d 362 (C A 3)We agree, moreover,with the Trial Examiner's conclusion thatthe SupremeCourt decisions inEscobedo vIllinois, 378 U S. 478,and Massiahv.U.S., 377 U S201, with regard to the rights ofcriminaldefendants,arenotapplicabletotheBoard'sprocedures.See alsoMiranda vArizona, 384 U S. 436TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY S. SAHM, Trial Examiner: This is an orthodox8(a)(1), (3), and (5) case except for Respondent's contentionthat the affidavits obtained by Board investigators werenullities and could not be used either directly or indirectlyat the hearing as evidence or referred to in the variouswitnesses' testimony as Respondent's witnesses had notbeen advised of their right to be represented by counselnor were they warned that these affidavits might be usedagainst them in subsequent proceedings, particularly inthose instances where some of the affidavits were obtainedaftertheRegionalOfficewas apprised that theRespondent Company was represented by counsel.Thecomplaint,datedJune 23,1965,allegingRespondent had violated Section 8(a)(1), (3), and (5) of theNational Labor Relations Act, was issued on a charge filedby the Union on April 9, 1965, and an amended chargefiled April 22, 1965. The answer of Respondent denied thecommission of any unfair labor practices. This proceedingwith all parties represented was heard on September 1, 2,and 3, 1965.1 Briefs were filed on October 22, 1965.Upon the entire record in this case, including the briefsfiled by the parties and from observation of the demeanorof the witnesses as they testified, I make the following:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.THE BUSINESSOF RESPONDENTRespondent is a corporation engaged in the importingbusiness with an office and place of business in SanFrancisco, California." It is found that the allegations ofthe complaint with respect to the nature, extent, andvolume of business done by the Respondent, which isadmitted in the answer, is true. It is concluded, therefore,that the Respondent is an employer engaged in commercewithin the meaning of the Act.II.LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundUnionofficialscame to Respondent Company'spremises on March 26, 1965, and spoke to two of the threewarehouse employees with respect to authorizing theUniontorepresentthem in collective-bargainingnegotiationswiththeiremployer.Threeunionauthorization cards were left with them. On March 29, twoof the employees signed the cards. One of the threewarehouse employees in the appropriate unit,' Matsuhara,told the manager of the Company on March 29 that two ofthe three employees had "joined" the Union.The initiation of organizational activities by theemployees brought about a responsive movement byRespondent to oppose the Union by embarking upon acampaign of interrogation and threats of reprisal. TheiThe General Counsel and Respondent moved to correct thetranscript in certain respects.The motions were granted in partand denied in part by my orders dated October 27 andNovember 1 and 12, 19652Reference is made in the transcript to Oriental TradingCompany, a sole proprietorship owned by Edward M Otani, whoalso is the principal stockholder and president of the RespondentCompany2 It was stipulated that the unit alleged in the complaint isappropriate for purposes of collective bargaining within themeaning of Section 9(b) of the Act 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompany manager, upon learning of the union activity,questioned the employees and called a meeting the sameday which was attended by the three employees, at whichtime the Union was discussed.On March 29, the Union sent a letter by registered mailto the Company alleging that a majority of its warehouseemployees had designated the Union as their collective-bargaining agent for the purpose of negotiating a contract.The letter concluded by suggesting a meeting on April 1and requested an acknowledgment. No reply was receivedfrom the Company.4 The three warehouse employees, thealleged discriminatees, were terminated as of March 31,1965.On April 19, the Union sent a second letter to theCompany again requesting recognition. By telegram datedApril 20, the Company refused recognition stating therewas no evidence that the Union represented a majority ofthe employees. The Company suggested in its telegramthat the appropriate basis for resolving the matter wouldbe by a Board-conducted election.ContentionsThe General Counsel contends that the three employeeswere discriminatorily discharged in violation of Section8(a)(3) in order to dissipate the Union's majority which, inturn, violated Section 8(a)(5). The Company contends thethree employees were discharged because the quality oftheir work was unsatisfactory and that it did not refuse tobargain because it had no knowledge of the Union's letterrequesting recognition until after the charge in thisproceeding was filed.A. The Alleged Violations of Section 8(a)(3)On the morning of March 26, 1965, George E.Harrington and Charles J. Ciolino, organizers for theCharging Union, came to Respondent's premises andspoke to Jay J. Matsuoka and Minoru D. Matsuhara, whowere employed in the Respondent Company's warehouse.The union officials explained the benefits derived byemployees from being members of a union and asked themto consider joining. Three union authorization cards wereleftwith them; the third card for another employee,Marvin C. Lee, who was not present at the time but wholater signed a card. The union agents returned to theRespondent's warehouse on March 29 and were given thesigned cards of Matsuoka and Lee. Upon receiving theauthorization cards, Harrington and Ciolino, the unionagents, went to Manager Mizushima's office and spokewithhim regarding information they received thatMizushima had threatened to discharge one of theemployees if he insisted on joining the Union. The sameday,March 29, a registered letter requesting recognitionwas mailed to the Company, with a return receiptrequested.The Respondent contends that the Union's letter ofMarch 29, requesting recognition did- not come to theCompany's attention until April 10 or 12,5 although it isuncontroverted that a return receipt for it was signed byRitsukoMayeda, a secretary of the Company, onMarch 30, 1965. Miss Mayeda credibly testified that aftersigning the return receipt, she opened the registered letterand placed it on the desk of Masao Mizushima, themanager of the Respondent Company, who was not at hisdesk at the time but nearby in an adjoining office. "Acoupleofdays later,"her testimony continues,"Mr. Mizushima [the manager], and Mr. Alberts [directorof sales] ... asked who was the letter for .... They toldme the letter was from the union. 1'6The Respondent's receipt of the union letter onMarch 30 is presumed (not only on the basis ofMiss Mayeda's testimony)' as the letter was properlyaddressed, posted, and a return receipt signed so thatRespondent's denial of such receipt is not credited. Undersuch circumstances, receipt and knowledge of its contentson March 30 will be presumed and it is so found.81.CredibilityFrom this chronological point of the events whichtranspired, the witnesses for the General Counsel andRespondent are in conflict as to the salient issues in thiscase.Nevertheless,afterobserving thewitnesses,analyzing the record and inferences to be drawntherefrom, this conflict in testimony is resolved in favor ofthe versions told by the General Counsel's witnesses. Thedemeanor of Matsuoka, Matsuhara, and Lee, the allegeddiscriminatees,while testifying and their forthrightmanner in answering questions impressed the trier ofthese facts. This impression that they were testifyingtruthfully became a conviction when their stories werefound to be both consistent with the attendantcircumstances in this case and not substantially shaken byable counsel for the Respondent who vigorously andthoroughly cross-examined them. Moreover, the testimonyof the General Counsel's witnesses logically conformedwith the uncontroverted logical sequence of events andattendant circumstances, as well as certain undisputedand demonstrable facts hereinabove and hereinafterexplicated.Conversely, Respondent's recital of its version of thefacts is singularly unimpressive as its witnesses frequentlycontradicted themselves and each other in variousimportant respects. Then, too, the vague, indefinite, andequivocalcomplaints testified to by Respondent'switnesses with respect to the quality of the dischargees'work which, in the main, are too intangible to refute,leaves their discharges unsatisfactorily unexplained.Mizushima, Respondent's manager, did not impress me asa particularly credible witness. While I have sympathy forhis lack of familiarity with the English language renderingthe use of an interpretor necessary, the impression wasreceived that his testimony often was disingenious andcanny, and that his responses were carefully calculated toadvance the Company's case. The overriding impression4The Union filed a representation petition on March 30 withthe Board(Case 30-RC-6330)5The original charge was filed on March 30, 1965, but the8(a)(5) violation was not alleged until the second amended chargewas filed onApril 21, 19656Later,she corrected her testimony in which she originallystated that Mizushima and Alberts inquired as to "wheretheletter came from."' It is believed Mayeda was confusedas to the dateswhen sheinconsistentlytestifiedthatthe first time the company officialsmentioned the union letter to her was whenthe Boardinvestigatorcameto the Company's offices on April 6, 1965It is morereasonableto assume based on thechronological sequence ofevents in this case that Mizushimaand Albertsdiscussed theunion letterwith her shortly after sheleftthe letter onMizushima's desk on March 306 SeeThiele TanningCo.,128 NLRB 19, fn 3 CROWN IMPORTS CO., INC.27of Alberts' testimony as a whole is its lack of "consistencyand inherent probability" and of constant shifting in hisexplanationforthedischargesoftheallegeddiscriminatees.102.The testimonyMinoru Matsuhara, who was hired on May 13, 1963,testified that shortly before the three employees handedthe union officials the three authorization cards they hadsigned, that he told Mizushima, the manager, on or aboutMarch 29, 1965, that Lee and Matsuoka had signed unioncards.Matsuhara testified that at the time he toldMizushima this that he had his signed card in his pocket,but he had not as yet decided what to do with it.Mizushima admitted Matsuhara came to his office onMarch 29 and told him that Lee and Matsuoka Joined theUnion which information he conveyed the following day toOtani, the Company's president ' 1 Matsuhara testified hiswork was never criticized nor that he was warned he wasgoing to be discharged. In fact, he testified Albertscommended his work and "quite often he tried to get mywages to go up, that I was underpaid ...."Jay Matsuoka was hired on January 25, 1965, by BunjiIkenoue, who was succeeded as manager by MasaoMizushima.Matsuoka credibly testified that after hesigned the union card on March 29, Mizushima, themanager, called him into his office about noon the sameday.Matsuoka'stestimonycontinuesasfollows:Mizushima asked him if it was true that he had "joined"the Union. When Matsuoka admitted he had, Mizushimasaid: "Since you joined the Union, you are fired.... Thecompany disagrees with any union activities and you willbe immediately fired." Matsuoka denied that at any timeprior to his discharge he received any complaints aboutthe quality of his work nor was he notified he was going tobe fired.Matsuoka testified that he asked Mizushima for a letterof reference containing a statement to the effect that hewas a satisfactory employee but that he was dischargedbecause he had joined a union. Mizushima, according toMatsuoka, replied: "There may be a possibility of having aletter typed," but later he refused to give him a writtenrecommendation.' zAfterMatsuoka leftMizushima's office, he calledemployee Lee next into his office and asked him if he hadsigned a union card. When Lee replied he had, Mizushima,according to Lee, said: "You need us as much as we needyou So if you don't withdraw from the union, we will haveto fire you as of today, and he asked me if I wanted towithdraw from the union and I told him no." WhenManager Mizushima was asked about this, he testified hedid not remember whether he suggested Lee withdrawfrom the Union. Lee testified that prior to his conversationon March 29, he had no indication that he was going to bedischarged.Lee testified that not only Alberts, salesdirector, commended his work, but so did Ikenoue andMizushima, former and present managers of Respondent.Shortly after Matsuoka left the office, which was thesame day the Union's letter requesting recognition wasreceived,Mizushima calledameetinginhisoffice.Present were Ikenoue, Kanagawa,a salesman,Mayeda,the secretary, and the three alleged discriminatees. Thelatter were asked by Mizushima, who admitted it on hisdirect examination, if they had signed union cards. Whenthey answered in the affirmative, he wanted to know why,whereupon he told them they were being discharged"because the company will go broke if we have to payunion contract."13 Mizushima testified he told the threeemployees at this meeting: "If they join the union, then thecompany have a hard time paying, but I told them it's acompany policy, so we have to let them go."Ikenoue,whowasMizushima'spredecessorasmanager, in anaffidavit dated April 28, 1965, which hegave a Board investigator, stated that Mizushima told thethree discriminatees at this meeting that Otani, presidentof the Respondent Company, "would not permit them tobring the union in."Matsuhara's version of what occurred and whatMizushima said at this meeting of the officials, staff, andwarehouse employees on March 29 is as follows: "He[Mizushima] said that anybody who had joined the union,and he had knowledge of, would be fired right away." Thethreewarehousemen, Lee, Matsuoka, and Matsuhara,were discharged, effective as of March 31, 1965.ConclusionsAgainst this simple fact pattern, Respondent's efforts toexonerate itself from a finding of unfair labor practices byclaiming the three men were unsatisfactory employees issingularly unimpressive. The incidents of complaint towhich Respondent'switnessestestified concerning thediscriminatees are remarkable in their triviality, lacking intheirspecificity,and doubtful in their verity whensubjected to the searching glare of inquiry.Thus, Alberts, Respondent's director of sales, vaguelytestified that when Matsuhara was employed originally hewas a "fast worker" and "impressed me as a very hardworking individual, conscientious employee, and as aresult I complimented him on many occasions for theefforts he expended in the performance of his duties."When he was promoted to being in charge of thewarehouse,Alberts' testimony continues, "for someunknown reason the position sort of changed his attitudetoward taking orders, and in a couple of instances heargued with me, contrary to my wishes, and I told himpoint blank that if he wasn't going to take orders he wouldhave to find himself another job." 14UniversalCamera Corp v N L R B,340 U S 474,496°SeeN LR B v GeorgiaRug Mill,308 F 2d 89,91 (C A 5)When Mizushima was asked if Matsuhara told him he hadjoined theUnion he equivocallyanswered"Iam sure I haven'theard directlyfrom Mr Matsuhara that he joined the union "However, in an affidavit he gave to a Board investigator, hestated "OnMonday, March 29th, 1965,Matsuhara advised methatMatsuoka and Lee had joined the unionand laterMatsuhara advised me that he also had joined the union"Also inhis affidavit,Mizushima states that he called Otani,the presidentof the Respondent,on March 29and "advisedOtanithat thewarehouse employees had joinedLocal 12 "12Lee, whowas hired on or aboutJanuary 8 or 10, 1965,testifiedthatwhenthe employees were given their final pay,Mizushima said thatif any prospective employer called him withrespect to the dischargeesthathe would recommend them13ThequotationisMatsuoka'screditedtestimony.Mizushima's testimonythatMatsuhara quit voluntanly is notcredited.In fact Mizushima later contradictedhimself when hetestified-"[Matsuhara] didn't say he is going to quit. Icommunicatewith him thatI am going to fire him "14An exampleof the picayunenature of these trivialcomplaints,cited by Alberts,was Matsuhara(who was employedapproximately3 years), allegedlydisagreeingwith Alberts as towhere a truckshould be parkedat theloading dock 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn response to a leading question by Respondent'scounsel,Alberts testified thatMatsuhara was slow infilling orders but the record clearly reveals there were nota sufficient number of warehouse employees to handle theorders which Alberts tacitly admitted. Matsuhara testifiedhe was criticized on two or three occasions betweenJanuary and March 1965, inclusive, for orders being filledslowly.He claimed, however, that he could have usedthree or four more men and that the warehouse was sounderstaffed that he was workingas lateas 11:30 p.m. tofill the orders. Moreover, corroborative of lack of sufficientwarehousemen to handle the orders is the uncontrovertedfact that these employees worked an unconscionableamountofovertimewithout,insome instances,compensation. Lee testified that "a lot of times" heworked until 11 p.m. and that he complained to Mizushimabecause he was not being paid for this overtime work. Healso testified thaton oneoccasion, due to an appointmenthe had at 7 p.m., he left work at 6:30 p.m., after workinghours, and that he was reprimanded by Alberts. He deniedthat other than this incident and possibly one or twoothers, the details of which he was unable to recall, that hereceived no reprimands for his work.15Another reason given for Matsuhara's discharge was hisalleged use of a company gasoline credit card to chargegas which he used in his own automobile. Bunji Ikenoue,'swho was Mizushima's predecessor as manager, whenasked how many times he reprimanded Matsuhara for thisreplied he did not know. Matsuhara's versionis asfollows:Yes when I was short on cash, I took the liberty ofusing it [the Company's gas credit card], but as soonas I used it I wrote a letter to the secretary in theReedley office [and] sent the receipt [telling thesecretary] that I used [the credit card to buy]gasoline and please to take it out of my check. I neverhid anything. I signed my name and my automobilelicense which [went] to the office and Mr. Mizushimawill go through it and he will notify me and they willtake it out of my paycheck.This first occurred, testified Matsuhara, in March or April1964 and altogether about four or five times over a periodof 2 years. He frankly admitted he was told not to do thisagain by Mizushima and Ikenoue after he had charged gasin this manner the second time. He testified that the lasttime he charged gasoline for his own car on the companycredit card was on August 29, 1964. He denied, on cross-examination, that he was warned he would be dischargedif heagaincharged gasoline in this manner or that he wasever so warned for any other reason.Ikenoue testified that with respect to the quality ofMatsuhara's work, he found him to be "very capable" andasatisfactoryemployee. In this connection, it isinteresting to note Alberts' testimony that after Matsuharawas fired, he asked Alberts(salesdirector) for "arecommendation for another job" to which Albertsreplied: "I said that I would be most happy to."Mizushima, the manager, without specifying any details,merely stated that he found the three employees to beunsatisfactory. Yet, he testified that a few weeks beforethe alleged discriminatees discharges, he recommended toOtani, the Respondent's president, that they be given payincreases.For example, Mizushima testified to suchgeneralitiesas many customers complained about Lee andMatsuoka; that he had no cooperation from them; thatseveral times he warned them and that Matsuhara told himhe was leaving to take another job which Matsuharadenied. In his affidavit, Mizushima inconsistently statedthathe told the discriminatees, they were beingdischarged "because the company could not afford to paythem union scale." In addition, Mizushima incrediblytestified that Lee and Matsuhara came to his office"several times" and told him Matsuhara was stealingmerchandise from the warehouse. Lee denied this everoccurred.Alberts testified Lee and Matsuoka were told at the timethey were hired thatitwas on atemporary basis; thatMatsuhara told him he was unhappy with his workingconditions and was looking for another job; and that Leeabused the trucks he drove, failed to maintain themproperly, and was cited by the police on several occasions.Also, Alberts testified, he found Lee drinking coffee oneafternoon at 2 o'clock and he told him that "he would bebetter off looking for another job." Otani, president ofRespondent, gave an additional reason for dischargingthese men, claiming that when they purchased a forklift,they no longer needed three men in the warehouse butonly one.Alberts staunchly maintained he had told the threediscriminatees on March 15, 1965, that they were going tobe"replaced"butoncross-examination,hecontradictorily testified "not specifically .... It wasn't adefinite termination notice I gave them." Then he furtherqualified his answer by testifying he "possibly" gave thema termination notice on March-15 that they would be"replaced."Then later in his testimony he againcontradicted 'himself by stating he did not notify theseemployees on March 15, that they would be replacedsubsequently.This concatenation of the three discriminateessigningunionauthorizationcardsonMarch 29 and theirprecipitate discharges 2 days later with no advance noticewas merely a temporal coincidence, stretches credulity toofar when the following cumulative factors are considered:(1) Respondent'sunionanimuswhich reflects priorknowledge of their union activities" and which it madeknown to its employees; (2) not only does the evidence failto bear out Respondent's contention of dissatisfaction withthe employees' work performance or a valid reason for thethree discharges but the asserted reasons were not themoving cause for the terminations, as they neither standup under scrutiny nor are they substantiated by the facts.In fact, the alleged grounds are so nebulous as to beinsusceptible of proof or disproof; (3) the unconvincingcharacter of the proffered shifting and multiple reasons fortheseterminations is a significantfactor in concludingthey were improperly motivated because shifting reasons15Lee testified thatthe truckhe drove often was late in leavingthe warehouse because there were not enough warehousemen tofill the orders which,in turn,resulted in delay in loading thetruck16The record clearly shows that it is so found that Ikenoue,contrarytoRespondent's denial,was a supervisor within themeaning of Section 2(11) until his replacement as manager byMizushima.Afterhisreplacement, Ikenoue continued inRespondent's employ11TheBoard and courts have sustained an inference ofcompany knowledge when the union activity has taken place in asmall plant.N L R.B v Abbot Worsted Mills,Inc, -127 F.2d 438,440 (C A1);N L R.B v Quest-Shon MarkBrassiereCo, 185 F 2d285 (C.A 2), enfg 80 NLRB 1149, 1150;Angwell Curtain Co vN L R B ,192 F2d 899(C A7),Wiese Plow Welding Co.,123NLRB 616, 617, 618,Tur-LineMetalProducts Co,138 NLRB964, 966;Don Swart Trucking Co.,154 NLRB 1345, fn 2, where 18drivers were involved. CROWN IMPORTS CO., INC.foremployees'terminationsareindicativeofadiscriminatory intent. The failure to give a reason, orgiving evasive or contradictory reasons for a dischargemay, of course, be considered in determining the realmotivefortheterminations,and the Employer'sinconsistent explanations is a circumstance indicating itsmotivation and in this case it is found Respondent'sreasonswere spurious and a pretext to screen itsdiscriminatorymotivation;18 (4) there ismore than atemporal coincidence between the date the Union beganits organizational campaign and the employees' discharge.The advent of the Union and their almost immediatedischarges indicates they were contrived to obviate thenecessity of dealing with the Union and were adroitlytimed to cripple the strength of the Union during itsformativeperiod.10The alleged reasons for theirdischarges were pretexts designed to eliminate this unionnucleus and discourage any hopes of other employeesestablishinga labor organization; (5) in determiningwhether the three employees' terminationswerediscriminatory, consideration also has been given toRespondent's illicit interrogation of and threats made to itsemployees as well as its refusal to bargain with the Union;and (6) the record is replete with evidence thatRespondent knew of the union activities of the terminatedemployees.After evaluating all these factors and considering allcountervailing evidence, it is found that the evidence,realistically viewed, establishes the three employees werediscriminatorilydischarged for their protected unionactivities and by the Respondent's resentment against theUnion as independently evidenced by its violations ofSection 8(a)(1) and (5), which are discussed below and allof which was designed to discourageunionactivity inviolation of Section 8(a)(3) of the Act.B.The Alleged Violation of Section 8(a)(1)"The question of organization by the employees ... isthe exclusive business and concern of the employees. It isthe mandate of the statute that the employer shall notintrudehimselfintothepicture.The slightestinterference, intimidation or coercion by the employer ofthe employees in the rights guaranteed to the employeesby the statute constitutes an unfair labor practice inviolation of Section 8(a)(1) of the Act."20In determining whether an employer's conduct amountsto interference, restraint, or coercion within the meaningof Section 8(a)(1), the test is not the employer's intent ormotive, but whether the conduct is reasonably calculatedor tends to interfere with the free exercise of the rightsguaranteed employees by the Act.21 Threats of dischargefor prounion activity tend to deny employees the freeexercise of the right of self-organization guaranteed bySection 7 of the Act.22 Threats to close a plant if a unionorganizing drive is successful obviously have a similarcoercive effect.23 Interrogation or questioning may extractinformation which is often used for subsequent reprisals29and to induce fear. This fear will be felt not only by theworker interrogated but by all other employees who hearofthequestioning.Especiallyintheinsecureorganizational period, the employer can make a seeminglyinnocent question suggest his displeasure with employeeswho support the union. Such questions may convey animagined threat of reprisal and dissuade employees fromsupporting a union. In the instant case, the questioning isso linked with other antiunion conduct thatit ispart of apattern of hostile conduct directed by the Respondentagainst union activity.An overall perspective of the factual situation of thecase at bar reveals Respondent's conduct was such asrestrained, interfered with, and coerced employees in theexerciseof their rights for the reasons hereinafterindicated.On the issue of whether the Respondentviolated Section 8(a)(1), consideration has been given alsotoRespondent'sunionanimus, its discriminatoryterminations, and refusals to bargain,infra,as it is notrequired that each item of Respondent's conduct beconsidered separately and apart from all others, butconsideration must be given to all such conduct as a wholewith a view to drawing inferences reasonably justified bytheir cumulative probative effect.24In applying these principles to this case, it is concludedand found that by the following conduct, which singly andin combination is unfair labor practice, the Respondentviolated Section 8(a)(1) of the Act as it interfered with,restrained, and coerced the employees in their freedom tochoose to be represented by the Union or no union:(1)When Mizushima, Respondent'smanager,asked Lee,Matsuoka, and Matsuhara if they had signed unionauthorization cards; (2) when Mizushima interrogated Lee,Matsuoka, and Matsuhara with respect to their unionactivities; (3) whenMizushima, Respondent's manager,told the said dischargees that they would be terminated iftheyselectedtheUnionastheirbargainingrepresentative;25 and (4) when Mizushima told Lee that hewould be fired if he did not "withdraw" from the Unionand then he asked Lee if [he] "wanted to withdraw fromthe Union ......In view of Respondent's knowledge of the efforts of itsemployees to organize a union, it is found that the conductdescribed above was intended and so timed as reasonablytohave the effect of discouraging the organizationalactivities of the employees, and that the interrogation,threats, reprisals, and soliciting Lee's withdrawal from theUnion,made in the course of Respondent's efforts todefeat the organizational activities of the employees,interfered with the rights guaranteed in Section 7 andconstituted interference, restraint,and coercion inviolation of Section 8(a)(1) of the Act.zsC. The Alleged Refusal toBargain in Violationof Section8(a)(5)As detailed above, the Union on March 29 sent a letterby certified mail to Respondent requesting recognition and18Dant&Russel, 92 NLRB 307, 320,N.L.R B. v. CondensorCorp,128 F 2d 67, 75 (C.A. 3) SeeMoresvilleMills,99 NLRB572, 600,Sandhill Iron &BrassWorks,69 NLRB 355, 377, enfd165 F 2d 660 (C.A2). Lewis &HolmesMotor Freight Company,63NLRB 996, 1008,N L R B v Yale & Towne Manufacturing Co ,114 F.2d 376, 378 (C A 2)I sN.L.R.B. v. Peyton Packing Co., Inc,142 F 2d 1009, 1010(C.A. 5), cert.denied323 U S 73020N.L.R Bv.WilliamDavis Co.,135 F.2d 179, 181 (C A 7).11N LR.B v. IllinoisTool Works,153 F.2d 811,814 (C A 7)22N.L.R.B. vSyracuseStamping Co, 208 F.2d 77 (C.A 2).21N.L.R BvSomerset Classics, Inc, 193 F 2d 613 (C A. 2),cert deniedsub nom. Modern Mfg. Co. v. N.L R B, 344 U.S. 816,N L R B v. Franks Bros , Inc ,137. F 2d 989 (C A 1), affd. 321U S 70224N L R.B. v. Popeil Bros. Inc, 216 F 2d 66, 68 (C.A. 7).zsMizushima's equivocal denial that he madethis threat is notcredited SeeHt-Way Dispatch, Inc,153 NLRB 154, fn. 1, withrespect toa witness'demeanor.16 Cf.BraberMfg Co, 111 NLRB 167. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe arranging of a meeting to begin negotiations. TheRespondent claims it never received the Union's letterrequesting recognition.This denial is not credited.27Based upon the entire record in this proceeding, and forthe reasons stated above, it properly can be inferredinformation came to the notice of the Respondent whichapprised it that the union letter (it claims it did not receive)was a request for recognition and bargaining. Moreover, itiswell settled that such knowledge may be based oncircumstantial evidence .211 Assumingarguendo,lack ofdirect evidence that Respondent had such knowledge, Iam not precluded from finding on the basis of suchincontestablystrongcircumstantialevidencethatRespondent has such knowledge, particularly when it isconsidered that Respondent, the same day the union letterarrived,immediatelyembarked upon a course ofpurposefulandperverseconduct,beginningwithdischarges, interrogations,and threats, in order todissipate the Union's majority."'The uncontradicted evidence shows that the Union hadbeen designated by the three warehouse employees in anappropriate bargaining unit as their bargaining agent whentheUnion requested recognition and bargaining onMarch 30. Thereupon, by virtue of the provisions ofSection 9(a) of the Act, the Union became the exclusiverepresentative of all the employees in the bargaining unit,and Section 8(a)(5) provides that when an employer refusestobargainwith the representative chosen by hisemployees he is guilty of an unfair labor practice. Such ashowing has been made here.It is well settled that an employer's duty to bargain is notdependent upon an election and Board certification .311Thus, a union's representative status may be establishedby designation cards, applications for membership, oremployee petitions.31 The Act, it should be emphasized,does not condition an employer's obligation to bargainupon antecedent certification by the Board, where, ashere, a union's majority designation is clearly establishedby authorization cards, so that the employer acts at hisperil in refusing to recognize a duly selected bargainingagent.32 By Respondent's failure to learn the facts as tothe Union's majority and by engaging in unlawful conductdesigned to undermine the Union's support, Respondentelected to take "the chance of what [the facts] mightbe."33When the Union sent a letter on March 29, then itsofficials saw Mizushima at his office and they also sent asecond letter, it did everything it could possibly have doneunder the circumstances.It is well settled that an employer's duty to bargainarises immediately upon receipt of an unequivocalrequest, such as the circumstances in this case reveal.However, when the Respondent Company stressed itsinsistence that it would not grant recognition on the basisof authorization cards,34 the Company betrayed itsfundamental opposition to the entire principle of collectivebargaining by resorting immediately to coercive activitiesand refractory conduct. By interfering with the rights of itsemployees and violating the Act immediately following theUnion'srequestforrecognition,Respondent itselfprovided a reliable index for measuring whether it had agood-faith doubt of the Union's claim that it represented amajority of the employees. Moreover, the Respondentofferedno evidence casting any doubt upon theauthenticity of the cards the employees signed whichshows bad faith.35While an employer may, of course, refuse to recognize aunion when motivated by a good-faith doubt concerning itsmajority status, it is settled, as stated inJoy Silk Mills,Inc. v. N.L.R.B.,185 F.2d 732,741 (C.A.D.C.), cert. denied341 U.S. 914, enfg. 85 NLRB 1263, that when:... such refusal is due to a desire to gain time and totake action to dissipate the union's majority, therefusal is no longer justifiable and constitutes aviolation of the duty to bargain set forth in Section8(a)(5) of the Act. [Citing cases.] The Act provides forelection proceedings in order to provide a mechanismwhereby an employer acting in good faith may securea determination of whether or not the union does infact have a majority and is therefore the appropriateagent with which to bargain. Another purpose is toinsure that the employees may freely register theirindividualchoicesconcerningrepresentation.Certainly it is not one of the purposes of the electionprovisions to supply an employer with a proceduraldevice by which he may secure the time necessary todefeat efforts toward organization being made by aunion .36Furthermore,anyattempttoevaluatewhetherRespondentinsistingupon a Board election, did so in goodfaith,requires that due consideration be given toRespondent's conduct and activities detailed above andbelow.37Accordingly, it is found that the Respondentrefused to bargain collectively on March 30, 1965, andsince, with the Union as the exclusive representative of itsemployees in an appropriate unit and thereby deprived itsemployees not only of the rights guaranteed by Section 7of the Act, but also violated Section 8(a)(5) of the Act.Alleged Improper Use of Affidavits and QuestionableConduct of Board InvestigatorThe Respondent contends that the "written affidavitstaken by the Board's agent fiom the witnesses, Alberts,Mizushima, and Ikenoue, should have been excluded fromuse for any purpose." Those statements taken from27 See section III, AiNWoolworthCo v. N L R B ,121F 2d 685-660 (C A. 2),N L R B. v Radcliffe,211 F.2d 309, 315 (C.A 9), cert. denied 348U.S. 833.25 SeeMalone KnittingCo,152 NLRB 643, fn2, EmployersAssociationof Metal Fabricators, 149NLRB 382.30 LebanonSteel Foundry v N L R B ,130 F 2d 404, 407-408(C A D C ),cert denied317 U.S 6593iSeeUnitedMineWorkers v Arkansas Flooring Co,351 U S62, 71-72,NLRB v. B r a d f o r d Dyeing Assn.,310 U S 318,338-340,N LR B v LouisvilleRefining Co.,102 F 2d 678, 680(C.A. 6), cert denied 308 U.S. 568,N L R B v Hobbs Co ,132F 2d 990 (C A. 3), enfg 43 NLRB 143, 14432N LR B v Piqua MunizingWood Products Co ,109 F 2d552, 556 (C A 6)13N LR.B v RemingtonRand,94 F 2d 862, 869 (C A 2), Bertdenied 304 US 57634 See G C Exh5 An erroneous view of the law,even if held ingood faith,is not a defense to a charge of refusalto bargainOldKing Cole vNLRB , 260 F 2d 530, 532 (C A 6)3s SeeJohn P Serpa, Inc, 155 NLRB 99, where theBoard said"Where the General Counselseeks to establish a violation ofSection 8(a)(5) on the basisof a card showing,he has the burden ofproving notonly that amajorityof employeesin the appropriateunitsignedcardsdesignating the union as bargainingrepresentative but also that the employer in bad faithdeclined torecognize and bargain withthe Union "31 See alsoClermont's, Inc, 154 NLRB 139737 SeeN LR B v MardenManufacturing Co ,217 F 2d 567,570 (C A 5), cert denied 348 U S 981 CROWN IMPORTS CO., INC.Alberts and Mizushima were taken at a time whenRespondent was not represented by counsel. Moreover,allegesRespondent's counsel, the Board's investigatorgave no indication that the affidavits were to be used "inany officialmanner; he did not inquire whether thewitnesses were represented by counsel, nor did he advisethem they were under no obligation to discuss the subjectwith him ...." On the contrary, alleges Respondent, theBoard investigator "gave the distinct impression that theinterviews were purely confidential and informal, and thatthe information developed would go no farther than theimmediate parties." In the case of Ikenoue, his statementwas taken at a time when the Regional Office knew thatRespondent was then represented by counsel.Respondent cites two cases ' as authority for hiscontentions.Both of these cases involved criminalproceedings.38 InEscobedo,the Supreme Court ruled thatwhen investigation shifts toaccusation,police must informall suspects of their rights to silence and to counsel andthat anyconfessionmade without such warning is invalidand cannot be used against the suspect.At the heart of theEscobedocase is the rationale of theFifth Amendment which guarantees that "no person shallbe compelledin any criminal caseto be a witness againsthimself."[Emphasissupplied.]Thatguaranteeestablishes a system of justice based on accusation notinquisition. In essence, it commands Government to proveguilt by independent evidence, not by coercing the proofout of thedefendant'sown mouth. So absolute is theprivilege against self-incrimination that the defendantneed not even take the witness stand. Indeed it bars anykind of coercion including threats or promises.In the instant case, the above rationale and the casescited by Respondent apply only to criminal proceedings.The affidavits attacked here were employed to impeachthe credibility of the Respondent'switnessesas distinctfrom using improper methods to extractconfessionsfromdefendantsincriminalproceedings. No authority has beencited nor is the Trial Examiner aware of any holding thatLabor Board proceedings partake of the aspects andcharacteristics of criminal proceedings. Accordingly, theRespondent'sargument is without merit that thewitnesses' affidavits should have been excluded and thattheir use for any purpose was impermissible.CONCLUSIONS OF LAW1.By interferingwith,restraining,and coercingemployees in the exercise of rights guaranteed them inSection 7 of the Act, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.2.All warehouse employees and drivers employed bythe Respondent at its San Francisco, California, facility,excluding office clerical employees, salesmen, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.3.At all times since March 30, 1965, the Union hasbeen the exclusive representative of all the employees inthe aforesaid unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment,and other terms and conditions of employment." MassiahvUS , 377 U.S201;Escobedo v. Illinois, 378 U S478314.By refusing on and after March 30, 1965, to bargaincollectively with the Union, Respondent has engaged andis engaging in an unfair labor practice within the meaningof Section 8(a)(5) and (1) of the Act.5.By discharging and/or terminating the employmentofMarvin C. Lee, Jay J. Matsuoka, and Minoru D.Matsuhara, as set forth above, Respondent discriminatedagainst them in regard to their tenure of employment, andthetermsandconditionsthereof,todiscouragemembership in the Union and thereby has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices as above set forth, it will be recommended that itcease and desist therefrom and take affirmative action,setforthbelow, found necessary and designed toeffectuate the policies of the Act.Having found that Respondent interfered with, coerced,and restrained its employees in the exercise of rightsguaranteed by Section 7 of the Act, which the basicpurpose of the Act was designed to achieve, it will berecommended that Respondent be required to cease anddesist from in any manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedthem by Section 7 of the Act.3'HavingfoundthatRespondentdiscriminatorilyterminated and discharged the above-named employees onMarch 31, 1965, it will be recommended that it offer toeachof them immediate, full, and unconditionalreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rights,privileges, or working conditions, and make each of themwhole for any loss of earnings suffered by reason of thediscrimination against him, by paying to each a sum ofmoney equal to the amount he would have earned from thedateof the discrimination against him until suchdiscrimination has been fully eradicated, less his netearningsduring the period of such discrimination.Backpay with interest at the rate of 6 percent per annumshallbe computed in the manner set forth inF.W.Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716.The remedial purposes of the Act are quite clear. It isaimed, as the Act says (§ 1) at encouraging thepractice and procedure of collective bargaining and atprotecting the exercise by workers of full freedom ofassociation, of self organization and of negotiating theterms and conditions of their employment or othermutual aid or protection through their freely chosenrepresentatives.40Inasmuch as the discharge of employees for reasons ofunion affiliation or concerted activity has been regardedby the Board as one of the most effective methods ofdefeating the exercise by employees to self-organization, Iam of the belief that there is danger that the commission ofunfair labor practices generally is to be anticipated fromRespondent's unlawful conduct in the past. It will berecommended, therefore, that Respondent be required to°°N L R B v EntwistleMfg Co ,120F 2d 532(C A. 4),CaliforniaLingerie,Inc.,129 NLRB 91240 RepublicSteel Corp.v N L R B,311 U S 7, 10 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDcease and desist from in any manner interfering with,restraining,or coercing its employees in the exercise ofrights guaranteed in Section7 of the Act."RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusionsof law, and the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, it is recommended that Respondent,Crown Imports Co., Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees as to theirmembership in, views about, or activities on behalf ofWarehouseUnionLocalNo. 12,InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, or any other labororganization.(b)Threatening employees with discharge if theysupportor assistany labororganization.(c)Soliciting employees to withdraw from any union.(d)Discouraging membership in the aforesaid Union, orany other labor organization of its employees, bydiscriminatorily discharging,or inany other mannerdiscriminatingagainstany employee in regard to his hire,tenure, or any term or condition of employment.(e)Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions ofemployment,withWarehouseUnionLocalNo. 12,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, as the exclusiverepresentative of all their employees in the followingappropriate unit:All warehouse employees and drivers employed by theRespondent at its San Francisco, California, facility,excluding office clerical employees,salesmen,guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act.(f)Discouragingmembership inWarehouse UnionLocal No. 12,InternationalBrotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, or anyother labororganizationof its employees, or bydiscriminating in any othermannerin regard to the hireand tenure of employment or any term or condition ofemployment.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Upon request,bargaincollectively with the above-named labororganizationas the exclusive representativeof all employees in the above-described appropriate unitwith respect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understanding isreached,embody such understanding in a signedagreement.(b)Offer toMarvin C. Lee, Jay J. Matsuoka, andMinoru D. Matsuharaimmediate,full, and unconditionalreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or otherrights,privileges,or working conditions, and make themwhole for any loss ofearningsthey may have suffered byreason of the discrimination in the manner set forth in thesection hereof entitled "The Remedy."(c)Notify said discriminatees if either of them ispresentlyserving inthe Armed Forces of the United Statesof their right to full reinstatment upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary or useful to determine or compute theamounts of backpay due, as herein provided.(e)Postat itsplantpremises in San Francisco,California,copiesoftheattachednoticemarked"Appendix."42 Copies of said notice to be furnished by theRegional Director of Region 20 of the Board, after beingduly signed by Respondent, shall be posted by itimmediately upon receipt thereof, and be maintained by itforaperiod of 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the aforesaid Regional Director,inwriting,within 20 days from the date of receipt of this Decision,what steps it has taken to comply herewith.434'N L R Bv EntwistleMfg. Co.,120 F 2d 532,536 (C.A. 4).42 In the event that this Recommended Order is adopted by theBoard,the words"a Decision and Order"shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order isenforced bya decree of a United StatesCourt of Appeals,the words"a Decreeof the UnitedStates Court of AppealsEnforcing an Order" shallbe substituted for thewords "a Decision and Order "43 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read:"Notify saidRegional Director,in writing,within 10days from the date of thisOrder,what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT discourage membership inWarehouseUnionLocalNo. 12, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, or any otherlabororganizationofouremployees,bydiscriminating in regard to their hire or tenure ofemployment or any term or condition of employment.WE WILL NOT coercively interrogate you about yourmembership in, views about, or conduct on behalf ofany union.WE WILL NOT threaten you with discharge if yousupport or assist any union or request you to withdrawfrom any union.WE WILL NOT ask you to request any union toreturn to you any union cards you may have signed.WE WILL NOT discharge or in any other mannerdiscriminate against you because of your assistance toor support of any union.WE WILL offer Marvin C. Lee, Jay J. Matsuoka, andMinoru D.Matsuharaimmediateandfull SALEM BUILDING TRADES COUNCILreinstatement to their former jobs with us and paythem the wages they lost by reason of their discharge.WE WILL NOT in any manner interfere with,restrain, or coerce you in the exercise of your right toself-organization, to form labor organizations, to joinorassistWarehouseUnionLocalNo. 12,International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, or any otherlabor organization of our employees, to bargaincollectively through representatives of your ownchoosing, or to engage in other concerted activities forthe purpose of mutual aid, or to refrain from any andall such activities.WE WILL NOT refuse to bargain with WarehouseUnion Local No. 12, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, as the exclusive representative of ouremployees in the bargaining unit described below.WE WILL, upon request, bargain with WarehouseUnion Local No. 12, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, as the exclusive representative of all theemployees in the bargaining unit described belowwith respect to rates of pay, wages, hours ofemployment, and, if an understanding is reached,embody such an understanding in a signedagreement.WE WILL NOT in any manner interfere with theeffortsofWarehouseUnionLocalNo. 12,International Brotherhood of Teamsters, Chauffeurs,Warehousemen& Helpers of America, as theexclusive representative of all the employees in thebargaining unit described below with respect to ratesof pay, wages, hours of employment, and otherconditions of employment, and, if an understanding isreached, embody such an understanding in a signedagreement. The appropriate unit is:All warehouse employees and drivers employedby the Respondent at its San Francisco,California,facility,excluding office clericalemployees, salesmen, guards, and supervisors asdefined in the Act, constitute a unit appropriatefor the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.All our employees are free to become or remain, orrefrain from becoming or remaining, members of anyunion.CROWN IMPORTS CO., INC.(Employer)DatedBy(Representative)(Title)Note: We will notify Marvin C. Lee, Jay J. Matsuoka,andMinoru D. Matsuhara if presently serving in theArmed Forces of the United States of their right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any questions concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 450 Golden Gate33Avenue, Box 36047, San Francisco, California 94102,Telephone 556-6721.Salem Building Trades Council,AFL-CIOandCascade Employers Association, Inc.Case 36-CC-155.February 20,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWN,JENKINS, AND ZAGORIAUpon a charge and an amended charge filed onOctober 9,1965,andDecember 10,1965,respectively, by Cascade Employers Association,Inc., for and on behalf of its employer-members,Reimann Construction Co., herein called Reimann,and Hyatt Lodge, the General Counsel of theNational Labor Relations Board by the RegionalDirector for Region 19 issued a complaint datedDecember 17, 1965, against the Salem BuildingTradesCouncil,AFL-CIO,hereincalledRespondent, alleging that the Respondent hadengaged in and was engaging in unfair laborpractices within the meaning of Section 8(b)(4)(i) and(ii)(B)of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before a Trial Examiner were dulyserved on the Respondent and the Charging Party.On January 17, 1966, Respondent filed its answeradmitting certain allegations of the complaint, butdenying the commission of any unfair laborpractices.On March 28, 1966, the Respondent, the ChargingParty, and the General Counsel entered into astipulation of facts wherein they identified thecontents of the record in this case and agreed totransfer this proceeding directly to the Board forissuance of a decision and order after the filing ofbriefs and without further hearing. The stipulationstates in substance that the parties waive their rightsto a hearing before a Trial Examiner and to theissuance of a Trial Examiner's decision, and that thecharge, complaint, answer, stipulation, and exhibitsattached thereto should constitute the entire recordin this case. On April 7, 1966, the Board approvedthestipulation,orderedtransferraloftheproceedings to the Board, and granted permission tothe parties to file briefs. Briefs were filed by theRespondent, Charging Party, and General Counsel.Upon the basis of the aforesaid stipulation and theentire record in the case, and having considered thebriefs of the parties, the Board makes the following:FINDINGS OF FACTI.THEBUSINESS OF THE EMPLOYERSReimannConstructionCo.isanOregoncorporation engaged as a general contractor in the163 NLRB No. 9